Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a FINAL Rejection to Amendments and Arguments filed by Applicant on 11/30/2021. Claims 1, 3-5, and 17 have been amended. Currently pending for review are Claims 1-5 and 8-20.
Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 17 Lines 12 and 19 recite “a modified toes to bar exercise”, should be replaced with --the modified toes to bar exercise-- since Applicant has previously recited such exercise.              Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 11-12, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adelman (US 9687692).
Regarding Claim 1, Adelman teaches an exercise training device configured for connection to a laterally extending overhead bar 12 and for use in modifying a toes to bar exercise (The Office takes the position that such limitations of “for connection to a laterally extending overhead bar and use in modifying a toes to bar exercise “ are considered intended use, such that there’s nothing limiting the bar 12 to be an overhead bar such that it may be attached to another frame or a use may close to lay on the treadmill to allow the bar to be an overhead and therefore such language does not structurally limit the body of the claimed invention. Refer to MPEP 2111.02    Effect of Preamble [R-10.2019]) , comprising:                  at least one bar mounting assembly 52 configured to be connected to the overhead bar 12 in an angular positions relative to the overhead bar 12 (Refer to Fig. 2 to depict that the mounting assembly 52 allows for different angular positions… Col 4 Lines 5-11:” The cylindrical portion 53 may also include slots 56 spaced apart and disposed in, along and about an end of the side wall 54 of the hollow cylindrical portion 53 with the biased fastener 19 of the telescoping support assembly 11 removably received in one of the slots 56 to secure the telescoping arm 51 relative to the main tubular member 12.”);                  a spacer portion 62,64 connected at a first end to and extending longitudinally away from the at least one bar mounting assembly 52, and connected at an opposed second end to an elongated, laterally extending target portion 68 (Refer to Figs. 1&2);                wherein the at least one bar mounting assembly 52 and the spacer portion 62,64 are configured to support the elongated, laterally extending target portion 62. The Office takes the position that the limitation of  “for use in a position below the overhead bar and the elongated, laterally extending target portion is configured to provide a target to be contacted by feet of a user when the user grasps and hangs from the overhead bar while training to perform a modified toes to bar exercise; and wherein the at least one bar mounting assembly and the spacer portion are configured to support the elongated, laterally extending target portion in a position above the overhead bar in at least one stowed position when not being used to perform a modified toes to bar exercise” is considered intended use and that there is nothing limitation the device of Adelman from being used in such manner since it is capable of being repositioned in different angles such as above or below the bar 12 via slots 56 that extend entirely around the bar mounting assembly, and further a user could use the overhead bar 12 via grasping and hanging from such member to do leg lifts to touch the target portion 68 (Refer to Fig. 2 Col 4 Lines 5-11
Regarding Claim 11, Adelman continues to teach wherein the spacer portion 62,64 includes at least one member 62 connected to the at least one bar mounting assembly 52.
Regarding Claim 12, Adelman continues to teach wherein the spacer portion 62,64 is adjustable in length (Refer to Fig. 1 Col 4 Lines 16-25:” The telescoping arm 51 may also include an outer tubular section 64 having an outer end 65 and telescopingly disposed in and conventionally fastenable to the intermediate tubular section 62 with the outer tubular section 64 having holes 66 disposed in and spaced along a length thereof for receiving a biased fastening member.”).
Regarding Claim 14, Adelman continues to teach wherein the spacer portion 62,64 includes at least one member 64 connected to the elongated, laterally extending target portion 68.
Regarding Claim 15, Adelman continues to teach wherein the spacer portion 62,64 includes at least a first member 62 connected to the at least one bar mounting assembly 52 and at least a second member 64 connected to the elongated, laterally extending target portion 68.
Regarding Claim 16, Adelman continues to teach wherein the at least first member 62 of the spacer portion 62,64 is separable from or rotatable relative to the at least second member 64 of the spacer portion 62,64 (Refer to Fig. 1 to depict that the first member 62 and second member 64 are telescopic and removable from each other).
Claim(s) 1, 3, 4, 5, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Louis R. Fry (US 3612042).
Regarding Claim 1, Fry teaches teaches an exercise training device configured for connection to a laterally extending overhead bar 10 and for use in modifying a toes to bar exercise (Refer to Fig. 1 to depict that device is used for lifting a foot/toe), comprising:                  at least one bar mounting assembly 22 configured to be connected to the overhead bar 10 in angular positions relative to the overhead bar (Refer to Figs. 3..the Office takes the position that the clamp 22 is angle adjustable since it provides a friction fit to the bar 10);                  a spacer portion 20 connected at a first end to and extending longitudinally away from the at least one bar mounting assembly 22, and connected at an opposed second end to an elongated, laterally extending target portion 26 (Refer to Figs.1&2);                                wherein the at least one bar mounting assembly 22 and the spacer portion 20 are configured to support the elongated, laterally extending target portion 26. The Office takes the position that the limitation of  “for use in a position below the overhead bar and the elongated, laterally extending target portion is configured to provide a target to be contacted by feet of a user when the user grasps and hangs from the overhead bar while training to perform a modified toes to bar exercise; and wherein the at least one bar mounting assembly and the spacer portion are configured to support the elongated, laterally extending target portion in a position above the overhead bar in at least one stowed position when not being used to perform a modified toes to bar exercise” is considered intended use and that there is nothing limitation the device of Fry from being used in such manner since it is capable of being repositioned in different angles via toothed  clamp 22 (Refer to Fig. 3) such as above or below the bar 10, and further a user could use the overhead bar 10 via grasping and hanging from such member to Refer to Figs. 1&2). Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP § 2114.
Regarding Claims 3 & 4, Fry continues to teach wherein the at least one bar mounting assembly 22 further comprises a clamp having a rotatable fastener (Refer to Fig. 2 Col 2 Lines 33-65:” Clamp 24, like clamp 22, includes a fixed clamp member 30 and a pivoted clamp member 31. Clamp member 30 includes a cylindrical neck part 32 which is separated from the remainder of clamp member 30 by a shoulder 34.”).
Regarding Claim 5, Fry continues to teach wherein the at least one bar mounting assembly further comprises a clamp having adjustable gripping force (Refer to Fig. 3 Col 2 Lines 33-65..The Office takes the position that the clamp 22 has a gripping force that is adjustable via adjusting screw member shown below).
    PNG
    media_image1.png
    714
    341
    media_image1.png
    Greyscale

Claim(s) 1 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duba (US 5997448).
Regarding Claim 1, Duba teaches an exercise training device configured for connection to a laterally extending overhead bar 8B and for use in modifying a toes to bar exercise (Refer to Fig. 4..The Office takes the position that “toes to bar exercise” is considered intended use and there is nothing limiting the device from being used in such as manner), comprising:                  at least one bar mounting assembly 56 configured to be connected to the overhead bar 8B in anglular positions relative to the overhead bar 8B (Refer to Figs 4&5 to depict that the bar mounting assembly 56 is capable of connecting to the bar 8B at different angles);                  a spacer portion 64 connected at a first end to and extending longitudinally away from the at least one bar mounting assembly 56, and connected at an opposed second end to an elongated, laterally extending target portion 50,52 (Refer to Figs. 4&7 to depict that the spacer portion 64 is connected at one end to the mount 56 and the target portion 50,52 wraps around the spacer portion 64 at a second portion laterally away from the first end);                             wherein the at least one bar mounting assembly 56 and the spacer portion 64 are configured to support the elongated, laterally extending target portion 50,52. The Office takes the position that the limitation of  “for use in a position below the overhead bar and the elongated, laterally extending target portion is configured to provide a target to be contacted by feet of a user when the user grasps and hangs from the overhead bar while training to perform a modified toes to bar exercise; and wherein the at least one bar mounting assembly and the spacer portion are configured to support the Refer to Fig. 4&5) such as above or below the bar 8B, and further a user could use the overhead bar 8B via grasping and hanging from such member to position the users feet into the target portion 50,52, since Fig. 9 of Duba depicts that such position of a user’s feet on the target portion is suitable (Refer to Figs. 4&9). Furthermore, has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP § 2114.
Regarding Claim 8, Duba continues to teach wherein the elongated, laterally extending target portion 50,52 is constructed of a flexible material (Refer to Col 4 Lines 52-55:” Exercise is achieved through the resistive force supplied by one or two elongated narrow sheets of elastic material formed in a loop, such as the elements 50 and 52.”).
Regarding Claim 9, Duba continues to teach wherein the flexible material of the elongated, laterally extending target portion 50,52 is resilient (Refer to Col 4 Lines 52-55:” Exercise is achieved through the resistive force supplied by one or two elongated narrow sheets of elastic material formed in a loop, such as the elements 50 and 52.”).
Regarding Claim 10, Duba continues to teach wherein the elongated, laterally extending target portion 50,52 is configured as a continuous loop (Refer to Col 4 Lines 52-55:” Exercise is achieved through the resistive force supplied by one or two elongated narrow sheets of elastic material formed in a loop, such as the elements 50 and 52.”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adelman (US 9687692) in view of Dumont (US 20030181296).
Regarding Claim 2, Adelman teaches the claimed invention as noted above but fails to expressly disclose wherein the at least one bar mounting assembly further comprises indicia relating to two or more angular bar connection positions. Dumont teaches an adjustable exercise device comprising slots having indicias (Refer to Fig. 2 Paragraph [0023]:” The angle indicator 12 monitors the exact angle for future reference as do indicias 21 all along the main post 4, the telescoping transverse arm 8, the handle bar post 9 and the guiding rods 15.”). Dumont is analogous with Applicants invention in that they both teach adjustable members for exercise and therefore it would have been obvious to modify the device of Adelman to be in view of Dumont such that the angular adjusting slots 56 comprise indicias relating to two or more angular bar connection positions for the purpose of indicating to a user a position of the device for purpose of keeping record for future use. 
Regarding Claim 13, Adelman teaches the claimed invention as noted above but fails to expressly disclose wherein the spacer portion further comprises indicia relating to two or more adjustable length positions. Dumont teaches an adjustable exercise device comprising slots having indicias (Refer to Fig. 2 Paragraph [0023]:” The angle indicator 12 monitors the exact angle for future reference as do indicias 21 all along the main post 4, the telescoping transverse arm 8, the handle bar post 9 and the guiding rods 15.”). Dumont is analogous with Applicants invention in that they both teach adjustable members for exercise and therefore it would have been obvious to modify the device of Adelman to be in view of Dumont such that wherein the spacer portion further comprises indicia relating to two or more adjustable length positions for the purpose of indicating to a user a position of . 
Allowable Subject Matter
Claims 17-20 are allowable.
The following is a statement of reasons for the indication of allowable subject matter: Prior arts Adelman, Fry, and Duba are close prior arts to teaching the claimed device, such prior arts fail to teach the method of using the device as claimed wherein the at least one bar mountinq assembly and the spacer portion are confiqured to support the elonqated, laterally extending target portion for use in a position below the overhead bar and the elonqated, laterally extending tarqet portion is confiqured to provide a target to be contacted by feet of a user when the user grasps and hanqs from the overhead bar while traininq to perform a modified toes to bar exercise; and wherein the at least one bar mountinq assembly and the spacer portion are confiqured to support the elongated, laterally extending target portion in a position above the overhead bar in at least one stowed position when not being used to perform a modified toes to bar exercise.
Response to Arguments
In regards to Applicant’s Argument of 35 U.S.C. 102(a)(1) Rejection to the claims made in view of Adelman on 08/31/2021:                     Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. Wherein Applicant argues that “Adelman does not teach or suggest use of its structures MPEP 2111.04   “Adapted to,” “Adapted for,” “Wherein,” and “Whereby” Clauses [R-9].
In regards to Applicant’s Argument of 35 U.S.C. 102(a)(1) Rejection to the claims made in view of Duba on 08/31/2021:                    Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. Wherein Applicant argues that “Duba does not teach a device configured to be connected to a laterally extending overhead bar wherein the user grasps and hangs from the overhead bar to perform an exercise, let alone a modified toes to bar exercise wherein the user attempts to contact a target portion with the user's feet. In fact, Duba does not teach a target portion for contacting with the user's feet at all. Duba also does not teach a target portion positioned below an overhead bar for use and above the overhead bar for stowing the device when not in use. Duba does not contemplate anything like Applicant's claimed subject matter, the problem to be solved or Applicant's novel and inventive solution. Rather, Duba teaches certain versions of a device for resistance training via use of elastic loop elements 50, 52.”.                   The Office respectfully agrees that Duba is not explicit about the alternative intended uses of the device, however reminds Applicant that the claimed invention is towards a device comprising at least one bar mounting assembly, a spacer portion connected at a first end to and extending longitudinally away from the at least one bar mounting assembly, and connected at an opposed second end to an MPEP 2111.04   “Adapted to,” “Adapted for,” “Wherein,” and “Whereby” Clauses [R-9].
In regards to Applicant’s Argument of 35 U.S.C. 102(a)(1) Rejection to the claims made in view of Fry on 08/31/2021:                    Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. Wherein Applicant argues that “The teachings of Fry have nothing to do with high intensity athletic training that may include scaling of an extremely challenging toes to bar exercise, or the claimed inventive subject matter provided by Applicant that teaches a device and method for such activity. The lateral orientation of an overhead bar and target portion are required in amended independent claim 1 and are not present in Fry, which dictates a fundamentally different structure for a different purpose. Fry does not provide the claimed bar mount assembly, spacer portion or target portion having the attributes MPEP 2111.04   “Adapted to,” “Adapted for,” “Wherein,” and “Whereby” Clauses [R-9].
Conclusion
               Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing 
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784